Filed 10/29/20 In re I.L. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re I.L. et al., Persons Coming                              B305125
Under the Juvenile Court Law.
                                                               (Los Angeles County
                                                               Super. Ct. No. 18CCJP00252B-F)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

v.

Jenny O.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, D. Brett Bianco, Judge. Affirmed.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Office of the County Counsel, Mary C. Wickham, County
Counsel, Kim Nemoy, Acting Assistant County Counsel, and
Peter A. Ferrera, Principal Deputy County Counsel, for Plaintiff
and Respondent.
      Jenny O. (Mother) and James L. (Father) have five children
together: I.L., J.L., C.L., Ge.O., and Gi.O. (collectively, the
Minors).1 The juvenile court assumed dependency jurisdiction
over all five Minors—sustaining six dependency petition counts
against Mother and five against Father—and removed the
Minors from Mother’s care. Mother challenges only two of the
counts against her, arguing substantial evidence does not support
them; Father does not appeal any of the findings against him.
Mother additionally argues the juvenile court erred in ordering
the children removed from her custody. We consider (1) whether
there is any reason to reach Mother’s challenge to part of the
juvenile court’s jurisdiction findings and (2) whether the removal
order must be reversed, either because the court did not state
reasons for removing the children or because substantial evidence
does not establish removal was warranted.

                         I. BACKGROUND
       A.    Context: Prior Dependency History
       In 2016, the juvenile court sustained two dependency
petitions relating to allegations involving I.L., J.L., and C.L. The
first sustained petition alleged (among other allegations) that
Father had a history of engaging in violent altercations with
Mother in the presence of the Minors. The second sustained
petition alleged Father, in the presence of some of the Minors,
struck Mother’s face with his hands and grabbed her arms such
that he inflicted marks and bruises on her.
       In 2018, the juvenile court sustained a petition as to Ge.O.
that alleged Mother and Father had a history of engaging in
violent altercations in the presence of Ge.O.’s siblings and those



1
      At the time the dependency petition was filed, I.L. was
fourteen years old, J.L. was eleven years old, C.L. was eight years
old, Ge.O. was two years old, and Gi.O was three months old.


                                 2
siblings were dependents of the juvenile court due to those
violent altercations.
      Pursuant to an August 2018 juvenile court order, Mother
was granted physical and legal custody of I.L., J.L., and C.L.
Supervised visitation was ordered for Father.

      B.     These Dependency Proceedings
             1.    The December referral
       In December 2019, the Department received a referral
alleging C.L. reported mistreatment by Mother. The referring
party said Mother pulled C.L.’s fingers back until they hurt,
locked C.L. and her younger siblings in a room, walked around
the house stating someone was after her, and smoked a white
drug in a baggie. The referring party also stated that, according
to C.L., Father was residing in the house.
       A Department social worker began investigating the
family’s welfare and spoke to C.L. at her school. C.L. said Father
lives in the home with Mother and her siblings and the maternal
grandmother usually takes care of C.L. because Mother does not.
Mother would scream at C.L. and make her feel bad, Mother
pulled C.L.’s finger back causing it to hurt on one occasion, and
Mother had tackled C.L. to the floor on another occasion. C.L.
also told the social worker that Mother smokes a glass pipe and
uses drugs in the restroom and becomes more violent after doing
so. C.L. further revealed Mother would at times say people are
following them.
       The social worker visited the family’s home. Mother was
not there, but the social worker was able to speak to J.L. Shortly
after they began talking, the social worker was informed Mother
was on the phone and wanted to speak to her. Mother screamed
and cursed at the social worker, saying she did not want the
worker to speak to her children and she was on her way home;
Mother also accused the social worker of violating her (Mother’s)
rights. After the call ended, J.L. told the social worker to ignore


                                 3
Mother, explaining she always acts that way. The social worker
waited for Mother, and when she arrived, she began screaming at
the social worker and stated she did not believe the social worker
was with the Department.
       After the home visit, a Department social worker spoke to
the Minors’ adult sibling C.S., who reported she had many
concerns about Mother. The Minors called C.S. on occasion and
told her Mother was acting irrationally. They reported Mother
once locked them in the bedroom because she said there was
someone following her. J.L. and C.L. had also called C.S. asking
for food because Mother refused to let them leave the home. C.S.
believed Mother had mental health problems and might be using
drugs.
       A Department social worker spoke to I.L. alone a few days
later. He denied suffering any abuse or neglect, and he denied
Mother used drugs or alcohol in the home. He also denied
Mother ever locked anyone in a bedroom or claimed someone had
been following her. I.L. asserted C.L. made up the allegations
because she did not want to follow the house rules. I.L. also
stated Father did not live in the home and said he had not seen
him in over two months.

             2.     Another referral in January
      In early January 2020, the Department received a referral
reporting Mother was unstable and had been acting very
erratically for a few days. The referring party stated Mother
believed the Minors had been kidnapped if they were not home,
Mother was not feeding the Minors (they were being fed by other
relatives), Mother threatened to duct tape the Minors to a wall,
and Mother tried to attack I.L.




                                4
       A Department social worker, accompanied by law
enforcement, investigated the referral.2 When they arrived at
Mother’s location, Mother refused to be interviewed. She
reported the Minors were with a maternal aunt. The social
worker later located the Minors, who were with Father.
       The social worker interviewed Father and the three oldest
Minors. Father denied there was any current domestic violence
between him and Mother, and he also denied there had been
domestic violence in the past (notwithstanding the findings in the
previous dependency cases). Father stated he moved back into
the family home in mid-2018, after the prior dependency case
closed, and he had since had unlimited contact with the Minors.
       Regarding the most recent referral to the Department,
Father reported Mother and the Minors had been staying at the
maternal grandparents home to housesit.3 I.L. called Father to
say Mother was screaming and yelling, and I.L. asked Father to
pick him up. Father did so, and ultimately returned home with
all five Minors. Though Father denied mental illness or
substance abuse by Mother, he said she had been acting
impatient and anxious lately, and he believed it was due to
postpartum depression.
       I.L. told the social worker that Mother yelled and screamed
at him, but she had not used vulgar language or attacked him.
According to I.L., Mother had been acting weird, was easily
agitated, and was not sleeping full nights, but she was not using
drugs and had not threatened to duct tape any of the Minors to a
wall. J.L. reported Mother had become angry at J.L. for placing
her sister Gi.O. in the bedroom rather than in the living room as

2
      Law enforcement informed the social worker there was an
active restraining order, set to expire in February 2020, which
protected Mother from Father.
3
      The maternal grandparents were out of town on a trip, but
they returned not long after these interviews.


                                5
instructed. J.L. said Mother called the police to say the Minors
were not listening to her; the police responded, checked the
Minors, and left. C.L. said Mother had been acting weird for the
past few days, and had screamed and yelled at I.L. and J.L., but
she had not been physically aggressive. C.L. stated she chose to
go home with Father when he arrived in response to I.L.’s call
because she did not feel comfortable staying with Mother due to
her strange behavior. C.L. said she wanted to remain living with
Mother, but she felt safer with Father.
       A Department social worker later spoke with Montebello
police officers, who reported they visited the home twice because
Mother reported the Minors were being disrespectful. When an
officer spoke to the Minors, they said Mother had been yelling at
them and threatening them, and they also stated they had found
and disposed of a cylinder glass pipe with a bulb end. The
maternal aunt told the officers Mother had been paranoid the
night before, had not slept, and had woken infant Gi.O. up when
Gi.O. fell asleep.

             3.     A second January referral
       The next day, Department social workers responded to the
maternal grandparents’ home to investigate an immediate
response referral. When the social workers arrived, Mother had
already been detained by Montebello police. The police told the
social workers they responded to a disturbance call prompted by
Mother talking to herself and yelling all morning. Once on the
scene, police officers found Mother had barricaded herself in the
bathroom and she refused to open the door because she believed
the police were going to kill and rape her. The officers gained
entry into the bathroom and took Mother into custody. She was
ultimately hospitalized.
       C.S. (Mother’s adult daughter) told Department personnel
that Mother had been acting bizarrely for a few days, locking
herself in the restroom with a bag she carried around and


                                6
breaking security cameras in the maternal grandparents’ home.
Mother also sent text messages to C.S. alleging C.S. had
kidnapped sibling I.L. When C.S. arrived at the maternal
grandparents’ home, Mother had already barricaded herself
inside the bathroom. The glass in a bathroom window had been
broken, and Mother was screaming and punching the window
screen, yelling “fuck off,” and “you’re not my real kids, I want my
real kids back.” C.S. additionally revealed the Minors were
afraid of going back into foster care and had been denying
allegations when interviewed by social workers as a result.
      Approximately one week later, after Mother was released
from the hospital, Department social workers detained the
Minors.

             4.    The dependency petition
       The Department filed a six-count dependency petition in
January 2020 alleging counts under Welfare and Institutions
Code section 300, subdivisions (a), (b)(1), and (j).4
       Counts a-1, b-2, and j-1 alleged Mother had physically
abused C.L. by grabbing her hand and pulling her finger back,
and by tackling C.L. to the ground. They alleged C.L. was afraid
of Mother, Father knew or should have known of the abuse, and
Father failed to take action to protect C.L. The counts also
alleged the abuse of C.L. endangered her and the other Minors.
       Count b-1 alleged Mother had mental and emotional
problems that placed the Minors at substantial risk of suffering
serious physical harm. Count b-1 described certain specific
incidents, including Mother barricading herself in the restroom,
yelling that law enforcement was going to kill and rape her,
threatening to duct tape some of the Minors, threatening to kill
C.S., displaying paranoia and pacing back and forth, locking

4
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.


                                 7
herself and the Minors in a room and stating someone was
following them, breaking the maternal grandparents’ security
cameras, and being hospitalized for evaluation of her mental and
emotional problems.
       Count b-3 alleged Mother created an endangering and
detrimental home environment by possessing drug paraphernalia
that was accessible to the Minors, and Father failed to protect the
Minors from the danger. Count b-4 similarly alleged an
endangering home environment as a result of Mother’s decision
to allow Father to reside in the home and have unlimited access
to the Minors when she knew he would be violating the existing
restraining order and was only supposed to have monitored visits
due to his noncompliance with prior dependency case orders.

            5.      The detention hearing and subsequent
                    interviews
       The juvenile court held a detention hearing on January 15,
2020, and ordered the Minors detained, finding there were no
reasonable means to protect the children short of removing them
from the home. The court ordered the Department to provide the
family with services, and to make its best efforts to place the
Minors together. The court also ordered separate, monitored
visitation for the parents.
       Department personnel interviewed the family again prior
to the jurisdiction and disposition hearing. The three Minors who
were old enough to articulate a preference said they wanted to go
back to living with Mother. They largely denied the substance of
the dependency allegations or stated they did not remember
events related to those allegations (even allegations they
previously corroborated). The Minors did, however, reconfirm
certain aspects of the allegations. I.L. admitted Mother yelled at
him and C.S., saying they were not her kids. J.L. acknowledged
that Mother said she would duct tape C.L., but J.L. also said
Mother says many things to C.L. to make her behave. C.L. said


                                8
she had seen Mother pacing back and forth. All three Minors
said they did not feel they were in danger with Mother or Father.
      Mother denied the substance of the allegations against her.
She denied grabbing C.L.’s finger and pulling it back, and she
also denied tackling C.L. Mother allowed she might have been
feeling overwhelmed or experiencing postpartum depression at
the time Minors were detained, but she denied exhibiting erratic,
paranoid, or threatening behavior.5 Mother also denied yelling at
the Minors, being uncooperative, telling the police they were
going to rape or kill her, threatening her children, and
barricading herself in the bathroom.
      By late February 2020, Mother was participating in anger
management courses, parenting education, and on demand drug
testing. Mother tested negative six times and failed to appear for
three tests. Mother was also participating in individual
counseling, was to be referred to a psychiatrist, and was to be
evaluated to determine if she needed medication.

             6.    The jurisdiction and disposition hearing
       At the jurisdiction and disposition hearing, the juvenile
court amended the petition by interlineation to change the
allegation regarding Mother’s mental health in count b-1 to
reflect her diagnosis for adjustment disorder (and to strike the
allegation in count b-3 that Father knew or should have known of
Mother’s drug use and had failed to protect the Minors from it).
As amended, the court sustained counts b-1 and b-3 against
Mother and struck Father from count b-3. The court sustained
the remaining counts as pled.



5
      In February 2020, Mother was diagnosed with adjustment
disorder. The document identifying her diagnosis asked her to
follow up with a referral to a mental health center. Mother was
also diagnosed with postpartum depression.


                                9
      The court also ordered the Minors removed from their
parents’ custody. The court stated on the record that it was
removing the Minors for the reasons set out in the Department’s
reporting, but the court did not elaborate, and no one objected.6
The minute order memorializing the hearing recited (using
boilerplate language) that removal was necessary because there
was a substantial danger to the Minors’ physical health, safety,
protection, or physical or emotional well-being, and there were no
reasonable means to protect the Minors’ physical health short of
removal. I.L. was placed with maternal grandparents, and the
other Minors were placed together with a paternal great aunt
and uncle.

                          II. DISCUSSION
      Mother challenges the propriety of only two of the
sustained jurisdiction findings: those made under section 300,
subdivisions (a)(1) and (j) that stemmed from the allegation that
Mother physically abused C.L. She does not challenge the
subdivision (b) findings against her, including the finding based
on the same facts of physical abuse, nor does Mother challenge
the sustained findings against Father. Following settled law, we
need not and will not resolve Mother’s contentions in light of the
unchallenged findings supporting jurisdiction over the Minors.
      As for removal of the Minors, Mother forfeited her
procedural argument challenging the absence of a more detailed
recitation of the juvenile court’s reasons for its removal order by
not making a contemporaneous objection on that ground below.
Her challenge to the sufficiency of the evidence supporting
removal also fails because her unresolved and unacknowledged


6
       At the close of the hearing, Mother’s attorney did make a
generic objection to the orders made by the juvenile court. There
was no specific objection, however, that the court did not
sufficiently state its findings and reasons for removal.


                                10
mental health issues, especially when coupled with her (and
Father’s) prior noncompliance with juvenile court orders, are
strong evidence supporting the order for removal.

      A.      Mother’s Challenge to Only Part of the Basis for
              Assuming Jurisdiction Is Unavailing
       “As a general rule, a single jurisdictional finding supported
by substantial evidence is sufficient to support jurisdiction and
render moot a challenge to the other findings.” (In re M.W. (2015)
238 Cal. App. 4th 1444, 1452; see also In re I.J. (2013) 56 Cal. 4th
766, 773 [“‘When a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the
reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the
evidence’”].)
       That is the scenario we confront here. The juvenile court
sustained three counts based on Mother’s alleged acts of physical
abuse toward C.L. Mother challenges the court’s decision as to
two of those counts (a-1 and j-1), but not the third (b-1). Nor does
she challenge other findings that independently support
jurisdiction over the Minors based on her behavior (i.e., her
mental and emotional problems, her possession of drug
paraphernalia that was accessible to the Minors, and her decision
to allow Father to reside in the home and have unlimited access
to the Minors despite court orders prohibiting that). Mother also
does not challenge the sustained jurisdiction findings against
Father. With the unchallenged findings serving as valid bases
for jurisdiction, we need not consider Mother’s attack on the true
findings with respect to petition counts a-1 and j-1.



                                11
       Mother argues we should nonetheless exercise our
discretion to reach the correctness of those findings because, she
believes, a finding under subdivision (a) is more serious and
carries more stigma than one under subdivision (b), because the
erroneous findings could adversely affect Mother in possible
future dependency proceedings, and because it is more than
reasonably probable the subdivision (a) count was the basis for
the removal order. None of these points is persuasive.
       Mother’s first two contentions are speculative, as she does
not demonstrate any way in which the challenged findings would
prejudice her in light of the unchallenged findings. This is
particularly true because juvenile court sustained a subdivision
(b) allegation against Mother based on the very same allegations
that undergird the subdivision (a) finding. In addition, as to
Mother’s third contention, the subdivision (b) findings alone
constitute substantial evidence in support of the order as we
explain in more detail, post.

      B.     There Is No Reason to Reverse the Removal Order
             1.    Mother forfeited her argument regarding the
                   absence of a detailed explanation of the reasons
                   for removal
      The juvenile court found it was reasonable and necessary to
remove the Minors from Mother, but it did not recite for the
record (or in writing) the specific reasons for its decision. Such a
recitation is required by section 361, subdivision (e). Mother did
not object below to the absence of a statement of reasons,
however, and as a result, her argument on appeal is forfeited.7


7
      Mother’s generic objection at the end of the jurisdiction and
disposition hearing was not sufficient to preserve the specific
point raised on appeal, but even if it were, that would not change
the outcome of this appeal. A juvenile court’s failure to make
such findings “will be deemed harmless where ‘it is not
reasonably probable such finding, if made, would have been in

                                12
(In re S.B. (2004) 32 Cal. 4th 1287, 1293 [“[A] reviewing court
ordinarily will not consider a challenge to a ruling if an objection
could have been but was not made in the trial court”]; In re S.C.
(2006) 138 Cal. App. 4th 396, 406.)

              2.    Substantial evidence supports the removal order
       A juvenile court may remove a child from the custody of a
parent with whom the child was living at the time the petition
was filed if the court “finds clear and convincing evidence” that
“[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of
the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s
parent’s . . . physical custody.” (§ 361, subd. (c)(1).) “A removal
order is proper if it is based on proof of (1) parental inability to
provide proper care for the minor and (2) potential detriment to
the minor if he or she remains with the parent.” (In re T.W.
(2013) 214 Cal. App. 4th 1154, 1163.) Removal may be ordered
without evidence the child has already suffered harm, and “‘[t]he
court may consider a parent’s past conduct as well as present
circumstances’” in making its decision. (In re Alexzander C.
(2017) 18 Cal. App. 5th 438, 451, citations omitted, disapproved on
other grounds in Conservatorship of O.B. (2020) 9 Cal. 5th 989.)
We review a removal order for substantial evidence. (In re V.L.
(2020) 54 Cal. App. 5th 147, 154; see also Conservatorship of O.B.,
supra, at 1011.)




favor of continued parental custody.’” (In re Jason L. (1990) 222
Cal. App. 3d 1206, 1218.) For the reasons we next describe, strong
evidence supports the removal finding and it is not reasonably
probable the juvenile court would have reached a different result
had it stated its reasons for removal on the record.


                                 13
       Substantial evidence supports the juvenile court’s removal
order here. Less than two months had passed between the
January incident that caused Mother to be admitted to a hospital
for mental health problems and the disposition hearing.
According to the Minors (at least in their early Department
interviews) and other family members, Mother’s concerning
behavior was not an isolated occurrence. Rather, it started
months before and continued to escalate until the January
incident that led to her hospitalization. Mother also had yet to
meaningfully begin treatment for the adjustment disorder and
postpartum depression she was diagnosed with during the time
between the Minors’ initial detention and the disposition hearing.
       Just as important, Mother denied her behavior leading to
the initial removal of the Minors ever occurred. Though Mother
was taken into custody by the police and hospitalized in early
January, she nonetheless asserted it never happened. Mother
also stated she did not believe she had mental or emotional
problems; she claimed she was just overwhelmed. Mother’s
refusal to acknowledge her mental health issues, coupled with
the limited progress she had made in addressing them posed a
substantial danger to Minors if they were returned home at the
time of the disposition hearing.
       If that were not enough, Mother also denied and minimized
the import of her and Father’s violation of prior juvenile court
orders, which included a restraining order protecting Mother
from Father and an order providing Father was not to have
unmonitored visits with Minors. Though the record clearly
reflects Father was alone with Minors at various points, Mother
claimed that was never the case. Mother also stated she did not
know she had a restraining order against Father.
       Mother’s counterarguments contesting the sufficiency of
the evidence are not persuasive. Mother made appointments for
further mental health consultations, but there is no evidence she
made enough progress in addressing her mental health issues


                               14
that the Minors could safely be returned to her care. Mother’s
contention that Father could have been ordered to stay away
from the home ignores the fact that she and Father previously
violated similar court orders and her denial that those violations
occurred. The juvenile court could reasonably conclude the
availability of maternal relatives to monitor the family’s welfare
would not be sufficient to protect the Minors because none of
those relatives would be living in the home with them and many
of those relatives had been involved (and previously unable to
protect the Minors) when the issues that led to dependency
jurisdiction arose. Finally, Mother’s argument that the older
Minors could safely be placed with her because they were verbal
and could seek assistance fails to recognize the danger her prior
actions posed to the older Minors (including locking some of the
Minors in a room with her, without food) and ignores their
understandable reluctance to speak out against Mother, as
evidenced by their shifting reports on what had occurred.
      There is accordingly ample evidence supporting the
juvenile court’s removal order.




                                15
                         DISPOSITION
     The juvenile court’s orders are affirmed.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                          BAKER, J.

We concur:



     RUBIN, P. J.



     MOOR, J.




                               16